Exhibit 33
                      Contains Confidential Portions


                                                            Page 1
 1
 2           IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                     EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS,
     ELLENOR ALTMAN, TAVI
 6   BURROUGHS, SHADONNA DAVIS,
     SHARON WILSON, KIMBERLY
 7   CRAWFORD-ALEXANDER, ESTHER
     JONES, BALVINA RANNEY,
 8   TAWANDA WILSON, SUSANA
     PLASENCIA, and PATRICIA
 9   JAGIELSKI, on behalf of          Case No. 17-cv-8146
     themselves and all others
10   similarly situated,              Judge Matthew J. Kennelly
11                Plaintiffs,         Mag. Judge Sidney I.
                                      Schenkier
12          vs.
13   COOK COUNTY SHERIFF'S
     OFFICE, and COUNTY OF COOK,
14
                  Defendants.
15   ------------------------------
16
             ** CONTAINS CONFIDENTIAL PORTIONS **
17
                    ** BOUND SEPARATELY **
                        PAGES 251-256
18
       DEPOSITION OF KIMBERLY CRAWFORD-ALEXANDER MORECI
19
                        Chicago, Illinois
20
                  Tuesday, September 18, 2018
21
22
23     Reported by:
24     JANICE M. KOCEK, CSR, CLR
25     JOB NO. 147712

                TSG Reporting - Worldwide    877-702-9580
                                        Contains Confidential Portions

                                             Page 6                                                     Page 7
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   County of Cook. We're going to be asking you         2        A. Yes.
 3   some questions today about the lawsuit that you      3        Q. Another thing I'd like you to try to
 4   and others have filed. What I'd like you to do       4     do today is wait until I'm done with my
 5   is answer my questions to the best of your           5     question before you start your answer even if
 6   knowledge and ability. Okay?                         6     you think you know what my question is going to
 7       A. Okay.                                         7     be. Okay?
 8       Q. All right. If you don't understand            8        A. Okay.
 9   one of my questions, please tell me you don't        9        Q. I'll by the same token try to wait
10   understand it. I'm happy to rephrase it or          10     until you're done with your answer before I
11   state it a different way. Okay?                     11     move on to my next question. That's also so
12       A. Okay.                                        12     the court reporter can get a clear record. All
13       Q. Once you've answered my question,            13     right?
14   I'm going to assume from the fact that you've       14        A. Okay.
15   answered it that you understood it. All right?      15        Q. You work for the Cook County
16       A. All right.                                   16     sheriff's department, correct?
17       Q. Couple things I'd like you to do.            17        A. Yes, sir.
18   Try to speak up and try audibilize (verbatim)       18        Q. How long have you worked there?
19   your answers. In other words, respond verbally      19        A. Twelve years and a couple months.
20   instead of nodding your head or shrugging your      20        Q. All at the jail?
21   shoulders, that kind of thing.                      21        A. Yes.
22       A. Yes, sir.                                    22        Q. What's your current assignment?
23       Q. You probably understand the court            23        A. I work receiving. That's intake for
24   reporter is trying to get down everything we        24     new inmates. 2:00 to 10:00 shift.
25   say here today. Okay?                               25        Q. Do they call it RCDC?

                                             Page 8                                                     Page 9
 1          K. CRAWFORD-ALEXANDER MORECI                  1           K. CRAWFORD-ALEXANDER MORECI
 2       A. Yes.                                          2        Q. Is that right?
 3       Q. And do all new inmates go through             3        A. Yeah.
 4   the RCDC?                                            4        Q. Since you've been in the RCDC, have
 5       A. As far as I know, yes.                        5     you written any incident reports concerning
 6       Q. Male and female?                              6     masturbation by inmates?
 7       A. Yes.                                          7        A. Yeah. Yes, I have.
 8       Q. How long have you been in receiving?          8        Q. How many reports have you written?
 9       A. Year and a half now.                          9        A. One.
10       Q. What are your job duties in                  10        Q. Do you remember the detainee
11   receiving?                                          11     involved?
12       A. Well, right now I'm going on a year          12        A. I'm sorry. I -- I wrote two.
13   in X-ray movement. So my job duties are to          13        Q. Two?
14   take the inmates, the new. Once they're done        14        A. Yeah, I remember the detainee.
15   getting medical triage from the medical staff,      15        Q. Who -- who were the detainees
16   I take them to get an X-ray in another room.        16     involved?
17   And usually I'll take them downstairs or put        17        A. One was a                         . And
18   them in another bullpen depending on how the        18                   .
19   day dictates with the court -- with the inmates     19        Q. Where were you before receiving?
20   that are already at the jail, if they can take      20        A. The kitchen, I think.
21   them down to the holding. If not, I put them        21        Q. Do you call it central kitchen?
22   in the holding cell upstairs where I'm at.          22        A. Central kitchen.
23       Q. And that's your day-to-day                   23        Q. How long were you in central
24   responsibilities right now?                         24     kitchen?
25       A. Uh-huh.                                      25        A. Maybe a year.


                                                                                                                  3
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                            Page 10                                                    Page 11
 1          K. CRAWFORD-ALEXANDER MORECI                  1             K. CRAWFORD-ALEXANDER MORECI
 2       Q. Could be less?                                2     detainees and civilian workers?
 3       A. Yeah, I think it was a year because           3        A. Yes.
 4   I left with a bid. So it was a year.                 4        Q. And I assume that they're preparing
 5       Q. And you bid into receiving from               5     food?
 6   central kitchen?                                     6        A. Yes.
 7       A. Yes, sir.                                     7        Q. And it sounds like you're keeping an
 8       Q. What was your shift in central                8     eye on the detainees who are working in the
 9   kitchen?                                             9     kitchen?
10       A. 3:00 to 11:00.                               10        A. And the civilians.
11       Q. And what were your job duties in             11        Q. Good point. And the civilians.
12   central kitchen?                                    12              When you were in central kitchen did
13       A. Oh, God. Well, basically is an open          13     you write any reports concerning detainee
14   floor plan so there really isn't no holding for     14     masturbation?
15   the inmates. So you're kind of on the floor         15        A. No. No, sir.
16   with a bunch of civilians and literally like 80     16        Q. How come you bid from central
17   inmates. So you're watching for the stealing        17     kitchen into receiving?
18   or the usual suspect things that you think          18        A. I didn't really like the favoritism
19   would not be good to do. You know, they have        19     that I seen in central kitchen. And I just
20   knives and equipment and things like that. So       20     moved on just to learn something new.
21   just making sure that the area is secure. And       21        Q. Tell me what you mean by
22   then we move the inmates back to the divisions,     22     "favoritism."
23   you know, to bring more inmates over from           23        A. Well, the assignment rarely changed.
24   Division 2 and Division 6.                          24     Every 30 days -- every 90 days they do -- they
25       Q. So in central kitchen you have both          25     call -- they called it a 90. They do a 90-day

                                            Page 12                                                    Page 13
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   roster and assignment supposed to change. Most       2         A. Yeah.
 3   people's assignment changed except mine and I        3         Q. And did you write any reports when
 4   didn't like that. So didn't want to complain,        4     you were in Division 9, any incident reports,
 5   just moved on to the next place to do something      5     concerning detainee masturbation?
 6   different.                                           6         A. Yes.
 7      Q. And did you bid to get into central            7         Q. How many?
 8   kitchen?                                             8         A. I couldn't recall. They would be in
 9      A. Yes.                                           9     the computer and INVIZE. I wrote several.
10      Q. Where were you before central                 10         Q. More than two?
11   kitchen?                                            11         A. Yeah, yes.
12      A. Division 9.                                   12         Q. More than five?
13      Q. How long were you in Division 9?              13         A. Yes.
14      A. Maybe -- maybe eight and a half               14         Q. More than ten?
15   years. In one part -- one -- maybe like the         15         A. Yeah.
16   sixth year I left. Went to 10 for a couple          16         Q. When you were in Division 9, would
17   months, then came back to 9. It was like a          17     you enter incident reports directly into a
18   mini bid but they don't do mini bids anymore.       18     computer system?
19      Q. So eight and a half years with the            19         A. Yes.
20   interruption when you went to Division 10?          20         Q. Was that INVIZE?
21      A. Yeah.                                         21         A. No, we -- we -- as far as I know, we
22      Q. Was Division 8 maximum security when          22     don't do the INVIZE. INVIZE came after the
23   you went there?                                     23     fact. When I first started Division 9 we were
24      A. You mean Division 9?                          24     all paper. It was all paper. And once they
25      Q. Division 9. Thank you.                        25     transferred over to these new systems, I assume


                                                                                                                  4
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                           Page 146                                                   Page 147
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   Whether they asked them or not, I don't know.        2        A. Yes.
 3   But that's what they told us.                        3            MS. BRENNAN: Object to the form of
 4           So I had a conversation at the time          4        the question.
 5   with my boyfriend, he wasn't my husband yet,         5     BY MR. PHILLIPS:
 6   and he says, "You women, y'all don't press           6        Q. You can answer.
 7   charges." He goes, "That's the problem.              7        A. Yes.
 8   Nobody's pressing charges." And we got to like       8        Q. Your testimony is that you saw an
 9   a back and forth conversation. I go, "That's         9     inmate in a visiting cage with his girlfriend
10   not true. The women are pressing charges and        10     masturbating while his girlfriend was taking
11   they're dropping the ball, sheriff's police."       11     her clothes off; is that correct?
12   I go, "We're pressing charges." He goes, "My        12        A. Uh-huh, yes.
13   conversation with sheriff police, they saying       13        Q. And did you believe that was a
14   nobody is going to press charges." So I told        14     violation of the disciplinary code?
15   him the next time that that shit happens, I         15        A. It was absolutely a violation of the
16   said, "I'm going to" -- "I'm going to make it       16     disciplinary code.
17   my business. I'm going to go find a sheriff's       17        Q. And you did not write it up,
18   police guy. Every time I see him I'm asking         18     correct?
19   him when we going to court." So that's why          19        A. No. That's correct, sir.
20   this came to this. Otherwise, I never would         20        Q. Is there anyone else who saw that to
21   have seen this piece of paper and most officers     21     your knowledge?
22   never seen that paper.                              22        A. No.
23       Q. But my -- the answer to my question          23        Q. Any other specific incidents
24   is, yes, something was done to                      24     occurring on Division 9 concerning masturbation
25   correct?                                            25     and exposure that you observed and did not

                                           Page 148                                                   Page 149
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   write up?                                            2         A. If he sticks his penis in the chuck
 3       A. Yes, on the different tiers I worked          3     hole, absolutely.
 4   on.                                                  4         Q. What if he doesn't stick his penis
 5       Q. Anything that you can recall                  5     in the chuck hole?
 6   specifically?                                        6         A. I wouldn't be able to see it.
 7       A. During inmate count, inmate putting           7         Q. Let me show you what we'll call
 8   his penis in the chuck hole while you're doing       8     Group Exhibit 71.
 9   the count.                                           9             (Howard Deposition Exhibit 71
10       Q. What did you -- what did you do in           10             was marked for identification.)
11   response to that?                                   11     BY MR. PHILLIPS:
12       A. Nothing. We were told that inmate's          12         Q. Is the first page of Exhibit 71 an
13   cell room is his private area and that was          13     incident report that you wrote concerning the
14   okay.                                               14     incident with detainee          that we've
15       Q. Who told you that?                           15     discussed a little earlier today?
16       A. The supervisors.                             16             (Witness reviewing document.)
17       Q. Did they tell you it was okay for            17     BY MR. PHILLIPS:
18   the inmates to put their penises through the        18         Q. Have you had a chance to look
19   chuck holes?                                        19     through Exhibit 71?
20       A. No, they didn't do that. They said           20         A. Yes, sir.
21   the inmate can technically masturbate in their      21         Q. Is the first page of Exhibit 71 an
22   cell because it is their private domain.            22     incident report that you wrote?
23       Q. If an inmate is masturbating in a            23         A. Yes, sir.
24   cell in tier 2H, can you see that from the          24         Q. And this concerns an incident that
25   bubble?                                             25     occurred on April 12th, 2017, correct?


                                                                                                              38
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                           Page 150                                                   Page 151
 1          K. CRAWFORD-ALEXANDER MORECI                  1             K. CRAWFORD-ALEXANDER MORECI
 2      A. Yes.                                           2     different?
 3      Q. And detainee            was the offender,      3         A. We were coming from the bridge --
 4   correct?                                             4     from the bridge through -- I don't know if
 5      A. Yes.                                           5     you've been to the tunnel area of like Division
 6      Q. And under incident type you put down           6     5. That --
 7   sexual assault, correct?                             7         Q. Uh-huh.
 8      A. Yes, sir.                                      8         A. -- there. That's where we kind of
 9      Q. Is that like a drop-down box where             9     broke away from the other group. Because we
10   you can choose from different options or is         10     walking maybe a group of 25 something inmates
11   sexual assault something you typed in?              11     initially.
12      A. You can -- you can write that in.             12         Q. Initially and then what happened?
13      Q. And that's what you wrote in?                 13         A. It was a -- it was me, Officer
14      A. Well, actually I had rape right               14     Moore, Officer Martello, Sergeant Ludwig, and I
15   there but they told me I couldn't put that.         15     think Officer Lopez. And they were at the --
16      Q. So you put sexual assault; is that            16     Sergeant Ludwig and Officer Lopez were at the
17   right?                                              17     back of the line. And something happened where
18      A. Yes, sir.                                     18     a fight broke out and they were fighting. And
19      Q. But you wanted to put rape?                   19     we stopped the line right there at that
20      A. I did.                                        20     Division 5 tunnel. And the -- a couple of
21      Q. The location where this occurred you          21     inmates we had left, it was about ten, she said
22   have as the tunnel, correct?                        22     just go -- go ahead and walk to the division.
23      A. Yes, sir.                                     23         Q. So you and Martello and Moore took
24      Q. Is that the same location that we've          24     the approximately ten inmates towards Division
25   been calling the bridge or is that someplace        25     9?

                                           Page 152                                                   Page 153
 1          K. CRAWFORD-ALEXANDER MORECI                  1             K. CRAWFORD-ALEXANDER MORECI
 2       A. Yes.                                          2         A. I would say fear but that's just my
 3       Q. Were these inmates returning from             3     assumption.
 4   court?                                               4         Q. Fear of what?
 5       A. Yes, sir.                                     5         A. The inmates. Or doing the job. I
 6       Q. So as you told me before, part of             6     don't know. You'd have to ask those two
 7   your responsibility is to take the court             7     officers.
 8   returns and bring them back to the divisions?        8         Q. Well, we might. What is standard
 9       A. Yes, sir.                                     9     procedure in this kind of situation where
10       Q. According to your report, you were           10     you're transporting inmates back from receiving
11   at the head of the line walking backwards           11     -- or from receiving back to their division in
12   escorting the detainees, correct?                   12     terms of where the officer stands?
13       A. Yes, sir.                                    13         A. Well, you need one at the head of
14       Q. Meaning you were facing the                  14     the line because you need someone to lead the
15   detainees?                                          15     line and obviously one at the back. So
16       A. Yes.                                         16     somebody should be -- besides having a third
17       Q. Where were Martello and Moore?               17     person, somebody should have been kind of like
18       A. They were at the back of the line.           18     in the middle. If you have four you can have
19       Q. Is that standard procedure when              19     two in the middle, one at the end, one at the
20   you're walking a group of inmates that one          20     front.
21   officer stands at the front of the line and the     21         Q. In this particular incident you had
22   other officers were at the back?                    22     three officers for about ten inmates, correct?
23       A. No.                                          23         A. Yes.
24       Q. You don't know why that was the case         24         Q.          was wearing a green jumpsuit
25   this day?                                           25     according to this narrative?


                                                                                                              39
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                           Page 154                                                   Page 155
 1         K. CRAWFORD-ALEXANDER MORECI                   1            K. CRAWFORD-ALEXANDER MORECI
 2      A. Yes.                                           2     inmates, side by side, walking -- they walk
 3      Q. Did you know detainee           ?              3     usually like -- you try to walk them in twos if
 4      A. No.                                            4     you can. He was maybe like in the third row of
 5      Q. First time you had encountered him?            5     the line on the opposite side. He kept cutting
 6      A. Yes, sir.                                      6     through, like weaving through the line of
 7      Q. What did it signify to you that he             7     inmates to get on the side I was at, which is
 8   was wearing a green jumpsuit?                        8     on the left-hand side.
 9      A. I'm sorry?                                     9        Q. And you state in your report he did
10      Q. What did it mean that he was wearing          10     that so he could be within your sight so he
11   a green jumpsuit?                                   11     could continue to pull out his penis and
12      A. Oh, that was the jumpsuits for the            12     continue to masturbate?
13   inmates that would masturbate. They started         13        A. Yes.
14   putting them in the jumpsuits.                      14        Q. Stroking his penis in a
15      Q. So that told you that he had some             15     back-and-forth motion. Do you see that?
16   history of masturbation?                            16        A. Yes.
17      A. Yes.                                          17        Q. So you witnessed him take his penis
18      Q. And according to this he maneuvered           18     out of his jumpsuit?
19   around the other detainees so he could be in        19        A. Yes.
20   your sight?                                         20        Q. And how many times did you witness
21      A. Yes.                                          21     him do that?
22      Q. Can you explain to me what that               22        A. Lots. Maybe five to six times. I
23   means?                                              23     don't know.
24      A. I was at the beginning of the line            24        Q. The green jumpsuits to my
25   and then you have just the one line of the          25     understanding were designed so that inmates

                                           Page 156                                                   Page 157
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   cannot remove their penises from their               2     the bridge when they would come to court, they
 3   jumpsuits in this kind of situation.                 3     would leave them in court blue boxed unless the
 4       A. You must have not seen one.                   4     judge decided he didn't want him that way. So
 5       Q. I actually have seen one, to be               5     day shift or whoever walked him over initially
 6   honest with you.                                     6     from court, I assume they -- they did. And we
 7       A. Couldn't have.                                7     didn't unblue box him or anything.
 8       Q. Well, I did. But let's not argue              8         Q. In other words, you got him that
 9   about that.                                          9     way?
10           How was inmate           able to remove     10         A. Yeah.
11   his penis when he was wearing a green jumpsuit?     11         Q. And neither you nor any of the other
12        A. Because he didn't have the -- the           12     officers changed the blue boxing so that his
13   jumpsuit fully on, which a lot of them don't.       13     hands were up at his chest, correct?
14        Q. Explain to me "not fully on."               14         A. No, blue box requires a special key.
15        A. The green jumpsuit is made of               15         Q. Which you don't have?
16   Velcro. So they can just pull it apart. When        16         A. No.
17   we got him, it was open, and you seen his white     17         Q. Who's got that key?
18   t-shirt and this -- the jumpsuit open.              18         A. Security.
19        Q. Kind of pulled back off his                 19         Q. And security is a unit within the
20   shoulders?                                          20     jail?
21        A. Yes, I think -- he was blue boxed.          21         A. It's -- every jail has their own
22   He was blue boxed down by his genitals.             22     security. But our security is a unit, then
23        Q. Who blue boxed him?                         23     RCDC.
24        A. I don't know. They came to us --            24         Q. So while this detainee was blue
25   it's changed now. But what they used to do on       25     boxed and wearing a green jumpsuit he


                                                                                                              40
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                           Page 162                                                   Page 163
 1          K. CRAWFORD-ALEXANDER MORECI                  1             K. CRAWFORD-ALEXANDER MORECI
 2   at that point?                                       2     line --
 3       A. No, he kept like moving out of the            3        A. Yes, sir.
 4   line. I was putting him back in the line. He         4        Q. -- and essentially do the same
 5   just kept walking out.                               5     thing?
 6       Q. When you say you "put him back in             6        A. Yes, sir.
 7   the line," does that mean you gave him a verbal      7        Q. Okay. And according to your report
 8   direction --                                         8     -- well, let me strike that. Maybe it doesn't
 9       A. No.                                           9     say.
10       Q. -- to go back?                               10             How many times did that happen?
11       A. No, I stopped the line and I walked          11        A. About three times, sir.
12   him back to the end of the line.                    12        Q. So three times you told him to stop.
13       Q. Okay. Did you -- did you touch him,          13     You stopped the line. You put him back in the
14   when you say you walked him back?                   14     line. You started the line. He did the same
15       A. No.                                          15     thing. Is that correct?
16       Q. That means you walked with him               16        A. Yes, sir.
17   back --                                             17        Q. Your report states, first of all,
18       A. Yeah.                                        18     that other detainees began to say sexually
19       Q. -- to the line?                              19     explicit things to you, right?
20       A. Yes, sir.                                    20        A. Yes, sir.
21       Q. And then you would start the line            21        Q. Did you write up any of those other
22   again?                                              22     detainees?
23       A. Yes, sir.                                    23        A. No.
24       Q. Correct?                                     24        Q. You were able to identify them;
25           And then he would get out of the            25     weren't you?

                                           Page 164                                                   Page 165
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2       A. No, but I could have got their                2             Do you see that?
 3   information when I went to 9.                        3         A. Yes. Yes, sir.
 4       Q. The things that they said to you,             4         Q. Are you saying that you were in fear
 5   were those things -- by saying those things,         5     of them surrounding you or are you saying they
 6   were they violating the detainee rules?              6     were actually surrounding you and you were in
 7       A. They were violating me as a person.           7     fear?
 8   But yes, they were violating the detainee rules      8         A. I was in fear of them surrounding
 9   brought on by                                        9     me. I had two partners. They didn't say
10       Q. In other words, you think he                 10     anything and they just stayed in the back of
11   provoked it?                                        11     the line. And all these inmates are walking up
12       A. Yeah.                                        12     on me. I'm the only one talking. I'm the only
13       Q. But even if he's the one that                13     one using that wonderful verbal judo the County
14   provoked it they still violated the rules?          14     gave me that wasn't working.
15       A. Absolutely.                                  15         Q. So I guess I'm still unclear,
16       Q. That's certainly not an excuse,              16     though. Are you saying they are actually
17   right?                                              17     surrounding you?
18       A. Nope.                                        18         A. It was basically me with a line of
19       Q. Then you state in your report (as            19     inmates and my partners was in back, far back.
20   read): At this point the reporting officer          20         Q. I understand that. The question I
21   stopped the line in fear of detainee       and      21     had for you is, are the inmates in line or are
22   other detainees surrounding reporting officer,      22     they surrounding you at this point?
23   which has occurred in the tunnels with other        23         A. They're around me.
24   officers -- or I'm sorry -- which has occurred      24         Q. And your fellow officers are where?
25   in the tunnels with officers.                       25         A. In back.


                                                                                                              42
                                 TSG Reporting - Worldwide     877-702-9580
                                        Contains Confidential Portions

                                           Page 166                                                 Page 167
 1         K. CRAWFORD-ALEXANDER MORECI                   1            K. CRAWFORD-ALEXANDER MORECI
 2      Q. How far away?                                  2         A. Yes, sir.
 3      A. Behind the inmates. They were just             3         Q. And you pushed him back to the rear
 4   in back.                                             4     of the line?
 5      Q. Well, the line, you said it was a              5         A. Yes, sir.
 6   two-by-two line, right?                              6         Q. At this time, according to your
 7      A. Yes. It doesn't always stay that               7     report, detainee stated (as read): Come on, I
 8   way, unfortunately. It's the jail.                   8     was just about to bust.
 9      Q. You try?                                       9             Which you took as ejaculation,
10      A. Yes.                                          10     right?
11      Q. All right. So they were about -- if           11         A. Yes, sir.
12   they were at the back of the line, they were        12         Q. And that comment upset you, correct?
13   roughly five people back, correct?                  13         A. No, not upset me. It just made me
14      A. Yeah. Yes, sir.                               14     feel degraded.
15      Q. According to your report, you used            15         Q. And that's when you struck him in
16   two pushes to the chest to create distance and      16     the face with an open hand, correct?
17   put detainee        again to the rear of the        17         A. Yes, sir.
18   line?                                               18         Q. Was that action consistent with the
19      A. Yes.                                          19     department's use of force policy?
20      Q. All right. So you pushed detainee             20         A. Not sure how to answer that.
21         in his chest; is that correct?                21         Q. Because you don't know?
22      A. Yes, sir.                                     22         A. No, it's not because I don't know.
23      Q. Did you push any other inmates?               23     I'm just not sure how to answer that.
24      A. No.                                           24         Q. Why are you not sure?
25      Q. Just him?                                     25         A. Well, I can tell you it's consistent

                                           Page 168                                                 Page 169
 1          K. CRAWFORD-ALEXANDER MORECI                  1            K. CRAWFORD-ALEXANDER MORECI
 2   with it because the inmate was walking up on me      2        A. It's a distance. Keep the inmate at
 3   and he was threatening to put semen on me or         3     a distance.
 4   whatever, whatever that term means. That's           4        Q. So it's permissible to push them in
 5   what I thought it meant. I have a right to           5     the chest for that purpose?
 6   defend myself and do whatever it is, you know,       6        A. Yes.
 7   I have to do. But at the end of the day, the         7        Q. And that's what you wrote in that
 8   -- the policy can turn around and say, well,         8     report as to why you were doing it, correct?
 9   the inmate was handcuffed, even though he            9        A. Yes.
10   wasn't properly handcuffed. So I -- kind of         10        Q. According to your report, detainee
11   like a catch-22.                                    11            stated to you that he's suing for
12       Q. You think it was justified for you           12     $100 million.
13   to slap him in the face in that situation?          13        A. Yes.
14       A. Yes.                                         14        Q. Correct?
15       Q. And do you think you should have             15        A. Yes, sir.
16   been disciplined for slapping him in the face       16        Q. Anything else you remember him
17   in that situation?                                  17     saying in connection with this incident other
18       A. No.                                          18     than what's in your report?
19       Q. Was pushing detainee             in the      19        A. He kept just saying just let him
20   chest consistent with the department's use of       20     bust.
21   force policy?                                       21        Q. I'm sorry. That's quoted in there,
22       A. Yes.                                         22     too, right?
23       Q. And what have you been taught about          23        A. Yeah.
24   using pushes to the chest as a way of               24        Q. You didn't actually see him
25   controlling inmates?                                25     ejaculate, correct?


                                                                                                            43
                                 TSG Reporting - Worldwide     877-702-9580
